Citation Nr: 0705481	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.

2. Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance (A&A) of another 
person or housebound status.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to June 1971.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from two rating decisions.  

In April 1997, the RO denied the veteran's claim for service 
connection for peripheral neuropathy to include as due to 
herbicide exposure.  The veteran filed a notice of 
disagreement (NOD) in June 1997.  Subsequently, in June 2002, 
the RO readjudicated the claim for service connection for 
peripheral neuropathy to include as due to herbicide exposure 
and again denied this claim, and also denied entitlement to 
SMC based on the need for regular aid and attendance or being 
housebound.  The veteran filed a notice of disagreement (NOD) 
in June 2002 and the RO issued a statement of the case (SOC) 
as to both issues in December 2002.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2003.

In January 2004, the Board remanded both claims to the RO for 
additional development.  After completing the requested 
action, the RO continued the denial of both claims (as 
reflected in June and November 2004 supplemental SOCs 
(SSOCs)), and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  As the veteran had active service in the Republic of 
Vietnam during the Vietnam era, he is presumed to have been 
exposed to herbicide agents, including Agent Orange.

3. The veteran has not been diagnosed peripheral neuropathy 
of any kind, and, to the extent that he has exhibited 
symptoms that could be associated with peripheral neuropathy, 
these symptoms did not manifest until many years after 
service and are not medically shown to be related to service.

4.  The only disability for which the veteran is service-
connected is post-traumatic stress disorder (PTSD), rated as 
100 percent disabling.

5. The veteran's PTSD does not render him unable to care for 
his daily needs without requiring A&A; he is neither 
bedridden nor housebound.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure, are 
not met. 38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6), 3.309(e) 
(2006).

2. The criteria for an award of SMC based on A&A or 
housebound status are not met. 38 U.S.C.A. §§ 1114(l),(s), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350(b)(3)&(4), 
(i), 3.352(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

September 2001 and March 2004 RO letters notified the veteran 
and his attorney of VA's responsibilities to notify and 
assist him with his claims, and provided notice of what was 
needed to establish entitlement to service connection on a 
direct and presumptive basis and to SMC based on A&A or 
housebound status.  The September 2001 letter informed the 
veteran of the recently enacted VCAA and explained VA's 
duties to notify and assist the veteran under that statute.  
The letter informed him that to support a claim for service-
connected compensation benefits, the evidence must show three 
things: an injury in military service or a disease that began 
in or was made worse during military service, or an event 
during military service that caused an injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease, or 
event in service.  The letter also explained that under the 
Agent Orange Act of 1991, VA had determined that a positive 
association exists between exposure to herbicides and 
subsequent development of nine conditions, including acute 
and subacute peripheral neuropathy.  The letter also 
explained that acute and subacute peripheral neuropathy were 
required to become manifest to a compensable degree within 
one year of exposure.  The March 2004 letter reiterated the 
general requirements regarding direct and presumptive service 
connection and also explained that to receive the A&A 
benefit, the veteran had to show he needed constant help with 
his daily needs such as bathing, dressing, or eating, or was 
blind or in a nursing home, and that to receive the 
housebound benefit, he had to show that his disability 
confined him to his home or that he had one condition rated 
100 percent disabling and another rated 60 percent or more 
disabling.  After each letter, the veteran and his attorney 
were afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Both letters also provided notice that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claim, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The March 
2004 letter further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records, including non-Federal records, that VA would make 
reasonable efforts to get.  The RO also indicated in both 
letters that the veteran should tell it about any additional 
evidence he wanted the RO to try to get for him and to send 
the needed evidence as soon as possible.  Thus, the Board 
finds that these letters collectively satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents substantially 
meeting the VCAA's notice requirements were furnished to the 
veteran both before and after the April 1997 and June 2002 
rating actions on appeal.  However, the Board finds that any 
delay in issuing section 5103(a) notice did not affect the 
essential fairness of the adjudication, in that the veteran's 
claims were fully developed and readjudicated after notice 
was provided.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (citing Mayfield, 444 F.3d at 1333-1334; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 492 (2006); 
Pelegrini, 18 Vet. App. at 122-124.  As indicated below, the 
veteran has been afforded several opportunities to present 
information and evidence pertinent to his claims.  As a 
result of RO development and the Board's remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the most recent 
March 2004 notice letter-which further accomplished VA's 
notice requirements as well as corrected any deficiency in 
the prior letter-and additional opportunity to provide 
information and/or evidence pertinent to the claims under 
consideration, the veteran's claims were readjudicated on the 
basis of all the evidence of record in November 2004 and 
December 2005 (as reflected in the SSOCs).

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In the claim for service connection on appeal, the veteran's 
status is not at issue, and the RO provided notice of the 
current disability and nexus requirements via the 
aforementioned letters.  Further, the RO provided information 
regarding disability ratings and effective dates in an 
attachment to its June 2006 letter.  As with the post-rating 
letter addressed above, the timing of this letter is not 
prejudicial to the veteran.  In any event, as the Board's 
decision herein denies both claims on appeal, no rating or 
effective date is being, or is to be,  assigned; hence, there 
is no possibility of prejudice to the veteran with respect to 
the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims has been accomplished.  The RO, on its own 
initiative as well as pursuant to the Board's remand, have 
made reasonable and appropriate efforts to assist the veteran 
in obtaining all evidence necessary to substantiate his 
claims, to include obtaining available post-service VA and 
private medical records.  In March 2002, the veteran was 
afforded a VA examination as to aid and attendance and 
housebound status-related issues, and a report of this 
examination is of record.  Significantly, neither the veteran 
nor his attorney has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claims.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of both claims 
on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.

II. Service Connection for Peripheral Neuropathy

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2006).  In the 
absence of competent evidence of the claimed disability, 
there can be no valid claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met, even 
if there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
chronic lymphocytic leukemia (CLL), Type 2 diabetes (also 
known as Type 2 diabetes mellitus or adult-onset diabetes), 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2006).  Note 2 of 
38 C.F.R. § 3.309(e) (2006) defines "acute and subacute 
peripheral neuropathy" as transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.307(a)(6)(ii) (2006) provides that 
acute and subacute peripheral neuropathy must have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during service in order for that disease to 
be presumptively service connected.  Thus, a presumption of 
service connection arises for a Vietnam veteran (presumed 
exposed to Agent Orange) who develops one of the 
aforementioned conditions as defined in the applicable 
regulations.

The veteran's service record reflects his service in the 
Republic of Vietnam, during the Vietnam era.  Thus, the 
veteran is presumed to have been exposed to herbicides, to 
include Agent Orange .  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2006).  However, the Board finds that there is no basis for 
presumptive service connection based on any such exposure, as 
the veteran has not been diagnosed with acute or subacute 
peripheral neuropathy within the time period indicated in the 
regulations or otherwise.  There are no notations regarding 
complaints, findings, or diagnosis of peripheral neuropathy 
of any kind during service, and the clinical evaluations were 
normal for examination of all systems on June 1971 separation 
examination, including the upper extremities, feet, lower 
extremities, spine and other musculoskeletal, and neurologic.  
In addition, as there is no specific diagnosis of peripheral 
neuropathy of any kind, the veteran is not entitled to 
service connection for peripheral neuropathy on a presumptive 
basis.

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303 
(2006).  In this case, however, the record does not otherwise 
present a basis for a grant of service connection.

In his August 1996 claim (filed via a VA Form 21-4138), the 
veteran indicted that he was being treated for peripheral 
neuropathy.  However, as a layperson without appropriate 
medical training and expertise, the veteran is not competent 
to render a diagnosis.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  For these reasons, a 
diagnosis of peripheral neuropathy cannot be established 
solely on the basis of the veteran's assertions.   The Board 
also points out that neither the records attached to the 
veteran's June 1997 NOD nor any other medical records reflect 
a specific diagnosis of peripheral neuropathy.  For example, 
the June 1997 progress notes attached to the June 1997 NOD 
(and submitted in support of the veteran's disagreement with 
the June 1997 rating decision), reflect multiple 
symptomatology including complaints of tingling, numbness, 
and burning in the hands and feet, shortness of breath, 
orthopnea, and skin rashes, but do not include a diagnosis 
peripheral neuropathy.  Moreover, many other treatment 
records that reference the veteran's  physical disorders-to 
include reports of psychiatric evaluation that list other 
general medical conditions  do not reflect an assessment of  
peripheral neuropathy.  For example, the report of a January 
1987 VA-authorized psychiatric evaluation lists only possible 
irritable bowel syndrome and history of pneumonia as physical 
impairments, but not peripheral neuropathy; a June 1997 
psychiatric evaluation letter from Dr. "R.R." lists no 
physical disabilities; the October 1988 Social Security 
Administration (SSA) disability determination includes  that 
the veteran had suffered from a combination of medical 
problems including chronic bronchitis, anxiety, chest pain 
muscular or skeletal in nature, arthritis of the neck, 
dizziness of unknown etiology, pulmonary difficulties, and 
hearing loss, but includes no mention of peripheral 
neuropathy; the report of the October 1993 VA PTSD 
examination lists physical impairments as history of chronic 
obstructive pulmonary disease, status post removal of tumor 
from neck, non-malignant, history of irritable bowel 
syndrome, history of arteriosclerotic heart disease, and 
history of peptic ulcer disease, but not peripheral 
neuropathy; and a June 2001 cardiovascular evaluation by Dr. 
"L.C." diagnoses chest pain, chronic inguinal pain, history 
of coal worker's pneumoconiosis, and history of depression, 
but not peripheral neuropathy.  Thus, the medical e evidence 
of record does not establish that the veteran has been 
diagnosed with peripheral neuropathy-the disability for 
which service connection is sought-which calls into question 
the validity of the claim.  See Brammer v. Derwinski, 3 Vet. 
App. at 225.

The Board further points out that even the medical records 
that note symptomatology that could conceivably be associated 
with peripheral neuropathy do not relate this symptomatology 
to herbicide exposure or any other incident of service.  For 
example, a June 1985 treatment note includes reference to a 
stiff neck, and an October 1985 treatment note includes 
reference to back pain (attributed to a strain) and another 
note from this time reflects a diagnosis acute lumbar sprain 
syndrome; a March 1986 note indicates nerve problem and chest 
ache and diagnoses anxiety; and the June 1997 progress notes 
attached to the June 1997 NOD note a history of exposure to 
Agent Orange, complaints of tingling, numbness, and burning 
in the hands and feet, but do not suggest a relationship 
between the two.  Thus, the first symptomatology of the type 
that could be attributed to peripheral neuropathy did not 
arise for many years after service and none of the medical 
evidence includes any comment or opinion indicating that this 
symptomatology is in any way related to service, to include 
any herbicide exposure therein.  Moreover, as with the 
question of diagnosis, the veteran does not have the medical 
training or expertise to establish such a medical 
relationship on the basis of his assertions, alone.  See 
Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  

Under these circumstances, the claim for service connection 
for peripheral neuropathy, to include as due to herbicide 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of any competent, 
probative evidence to support the claim,  that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. SMC

SMC at the A&A rate is payable when the veteran, due to 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet or one hand and one foot, or 
is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance. 38 
U.S.C.A. § 1114(l) (West 2002).  Pursuant to 38 C.F.R. 
§ 3.350(b)(3) and (4) (2006), the criteria for determining 
that a veteran is so helpless as to be in need of regular aid 
and attendance, including a determination that he is 
permanently bedridden, are contained in 38 C.F.R. § 3.352(a) 
(2006).  That regulation provides that the following will be 
accorded consideration in determining the need for regular 
aid and attendance: inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect him from hazards or dangers incident to his daily 
environment. "Bedridden," defined as that condition which, 
through its essential character, actually requires that a 
claimant remain in bed, is a proper basis for this 
determination.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice. It is not required 
that all of the above disabling conditions be found to exist 
before a favorable rating may be made. The particular 
personal functions that a veteran is unable to perform should 
be considered in connection with his condition as a whole. It 
is only necessary that the evidence establish that a veteran 
is so helpless as to need regular A&A, not that there is a 
constant need. Determinations that a veteran is so helpless 
as to be in need of regular A&A will not be based solely upon 
an opinion that his condition is such as would require him to 
be in bed. They must be based on the actual requirement of 
personal assistance from others. 38 C.F.R. § 3.352(a) (2006).

In addition, SMC at the housebound rate is payable when a 
veteran has a single service-connected disability rated 100 
percent and (1) has additional service-connected disability 
or disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  38 U.S.C.A. § 
1114(s) (West 2002).  The requirement of 38 U.S.C.A. 
§ 1114(s)(2) is met when a veteran is substantially confined 
as a direct result of service-connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 C.F.R. § 
3.350(i)(2) (2006).

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMC either based on A&A or at the housebound rate are not 
met.

Initially, the Board notes that the veteran has not suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, and is not blind in both eyes, and so could 
only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) 
by showing he is permanently bedridden or so helpless as to 
be in need of regular aid and attendance under the criteria 
of 38 C.F.R. § 3.352(a) (2006).  However, for the following 
reasons, the veteran does not meet any of the criteria in 
38 C.F.R. § 3.352(a) (2006). 

First, the evidence does not reflect an inability of the 
veteran to dress or undress himself or to keep himself 
ordinarily clean and presentable or to attend to the wants of 
nature.  Rather, the March 2002 VA examination states that 
the veteran "was able to indicate that he could feed 
himself, washing, clothing, bathing, bathing, shaving, and 
toileting," and that, "as far as performing self care, he 
can shave, bathe and do all self-care on his own without any 
assistance."  The other evidence in the claims file either 
supports this statement as to the veteran's ability to care 
for himself in the manner specified in the regulation or does 
not contradict it.  Neither the January 2002 application nor 
the extensive treatment records of the veteran's treating 
psychiatrist, Dr. "R.R.," note any self care difficulties 
such as those noted in 38 C.F.R. § 3.352(a).  These include 
the August 1995, April 1996, and March 2000 letters 
diagnosing the veteran with PTSD, major depression, and 
generalized anxiety disorder, and noting Vietnam nightmares 
and flashbacks, not being able to be around people, 
complaining of being shaky and tremulous, nervous affect, 
nervous and depressed mood, with no evidence of delusions, 
hallucinations, homicidal or suicidal ideation, and full 
orientation to time, place, and person with judgment and 
insight present.  The February 1996 VA examination found that 
the veteran was able to take care of his personal chores and 
hygiene.  Similarly, the October 1988 Social Security 
Disability Administration (SSA) disability determination 
decision notes many psychiatric and physical disabilities and 
symptoms but does not indicate that the veteran was unable to 
dress or undress himself, keep himself clean and presentable, 
or attend to the wants of nature.  Moreover, the October 1993 
and February 1996 VA examinations both noted that the veteran 
was able to take care of his personal hygiene and hygiene.

In addition, there is no evidence that the veteran had 
frequent need of adjustment of any special or orthopedic 
appliances or an inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness.

The only remaining consideration under 38 C.F.R. § 3.352(a) 
is whether the veteran has a mental incapacity that requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his environment.  In the 
January 2002 application, Dr. "R.R." wrote that the veteran 
was able to leave his house but only with his wife, that he 
required supervision of another person when away from home, 
and that he could not drive due to anxiety.  Significantly, 
he did not answer the question of whether the veteran 
required actual assistance from others.  At the March 2002 VA 
examination, the examiner stated that the veteran was brought 
to the examination by his wife and that she stated that she 
"pretty much goes everywhere with the veteran."  He also 
wrote that "[a]s far as travelling beyond the premises of 
his own home, he always goes with an attendant and his spouse 
states he is usually with his spouse.  He at this point never 
goes anywhere without someone with him, because of his severe 
forgetfulness."  The Board finds that the fact that the 
veteran does not leave his house alone does not indicate that 
he has a mental incapacity that requires care or assistance 
on a regular basis to protect him from hazards or dangers 
incident to his daily environment under 38 C.F.R. § 3.352(a).  
The decision to have someone with him when outside the home 
is one that the veteran has indicated he has made as a 
precaution against forgetfulness, but he did not indicate 
that such accompaniment results in actual care or assistance 
on a regular basis, as opposed to simply having someone with 
him in case he needs such assistance, or that there are 
hazards or dangers incident to his daily environment for 
which such assistance is necessary.

In addition, with respect to the question of entitlement to 
SMC at the housebound rate, the veteran has a disability, 
PTSD, that is rated 100 percent disabling.  However, he is 
not service-connected for any other disability and so does 
not have additional disability or disabilities independently 
ratable at 60 percent or more pursuant to 38 U.S.C.A. 
§ 1114(s)(1) (West 2002) and 38 C.F.R. § 3.350(i)(1) (2006).  
Thus, in order to establish housebound status, the veteran 
would have to show that he is "permanently housebound" by 
reason of his PTSD under 38 U.S.C.A. § 1114(s)(2) (West 2002) 
and 38 C.F.R. § 3.350(i)(2) (2006).  The evidence reflects, 
however, that the veteran is not permanently housebound.  In 
the January 2002 application, Dr. "R.R." indicated that the 
veteran was able to leave his home.  Similarly, at the March 
2002 VA examination, the veteran indicated and the examiner 
found that he was not permanently bedridden and that he was 
able to leave his house, although he only did so with someone 
else, usually his wife, with him.  Thus, the evidence 
reflects that the veteran is not housebound, permanently or 
otherwise.  Since the prerequisites for benefits at the 
housebound rate have not been met, the Board finds that an 
award of SMC based on that rate is not warranted.

For all the foregoing reasons, the claim for SMC based on A&A 
or at the housebound rate must be denied. In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine. However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to it.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2006); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for peripheral neuropathy to include as 
due to herbicide exposure is denied.

SMC based on the need for A&A or housebound status is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


